United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40627
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EPIGMENEO REYNA-VELOZ,
also known as Pedro Paz-Rodriguez,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-1067-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Epigmeneo Reyna-Veloz was convicted of one charge of illegal

reentry into the United States and sentenced to serve 30 months

in prison and a two-year term of supervised release.      He argues

that the district court erred by determining that his prior Texas

felony conviction for burglary of a habitation was a crime of

violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii).   This argument is

unavailing.    See United States v. Garcia-Mendez, 420 F.3d 454,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40627
                                 -2-

456-57 (5th Cir. 2005), petition for cert. filed (Dec. 15,

2005)(No. 05-8542).

     Reyna-Veloz’s constitutional challenge to 8 U.S.C. § 1326(b)

is foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998).    Although Reyna-Veloz contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.    See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Reyna-Veloz

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     Reyna-Veloz has shown no error in the judgment of the

district court.    Consequently, that judgment is AFFIRMED.